Citation Nr: 1760508	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  09-26 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, claimed as adjustment disorder with depressed mood, and if so, whether service connection is warranted.

ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel










INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Minnesota Army National Guard from June 1979 to August 1979 and January 1980 to July 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of the October 2007 and July 2008 rating decisions of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen a previously denied service connection for a psychiatric disorder.  

The Veteran filed a notice of disagreement in February 2009.  The RO in a June 2009 statement of the case reopened the claim, but on appeal the question whether the claim should be reopened is a determination the Board is required to address in the first instance.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Veteran perfected his appeal in July 2009 concerning whether new and material evidence has been received to reopen service connection claims for an acquired psychiatric disorder and a low back disability.

The Veteran was scheduled to present testimony before the Board in a videoconference hearing before a Veterans Law Judge in October 2014.  However, the Veteran failed to report to the hearing.  As the record does not contain explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

In January 2016, the Board reopened the claim for service connection for a low back disability, and remanded for further development, to include the claim to reopen for an acquired psychiatric disorder.  Thereafter, in the March 2017 Board decision, service connection was denied for the low back disability, which represents a final disposition of the benefit sought with respect to the back.  The Board also remanded the psychiatric disorder claim for further development.

The case has since returned for further appellate consideration.

With regard to representation, the Veteran was previously represented by Jennifer Homer, Attorney-at-Law.  However, by correspondence submitted on November 14, 2011, Jennifer Homer withdrew as the Veteran's representative.  The Veteran has not since appointed another representative.  Accordingly, the Board finds that the Veteran wishes to represent himself in this matter.   

Below, the Board reopens the service connection claim for an acquired psychiatric disorder.  The issue of entitlement to service connection for an acquired psychiatric disorder, claimed as adjustment disorder with depressed mood, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  An unappealed December 1980 rating decision denied the Veteran's original claim of entitlement to service connection for a psychiatric disorder.
 
2.  An unappealed August 1993 rating decision denied a petition to reopen the claim of entitlement to service connection for a psychiatric disorder.

3.  The evidence received since the final rating decision is new and material, and relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder, claimed as adjustment disorder with depressed mood.

CONCLUSIONS OF LAW

1.  The December 1980 and August 1993 rating decisions denying service connection for a psychiatric disorder are final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2017). 

2.  The evidence received since the final rating decision is new and material, and the claim for service connection for an acquired psychiatric disorder, claimed as adjustment disorder with depressed mood, is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).  Given the favorable outcome (reopening the claim) of this decision, no prejudice to the Veteran could result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


New and Material Evidence

In a December 1980 rating decision, the RO denied the Veteran's original claim for service connection for nervous condition, finding that despite an in-service suicide attempt and diagnosis of "acute schizophrenic episode" during service, a nexus between the Veteran's diagnosis and service was not demonstrated.  The RO notified the Veteran of the decision.  The Veteran did not appeal this rating decision; nor was new and material evidence received prior to the expiration of the appeal period or prior to the appellate decision if a timely appeal had been filed. 38 C.F.R. § 3.156 (b). Therefore, the decision became final one year after it was mailed to him.  See 38 U.S.C. § 7105 (c); 38 C.F.R. § 3.104 (a).

The Veteran sought to reopen the claim for service connection in February 1993, and the RO denied such claim in an August 1993 rating decision, finding that new and material evidence had not been received.  The Veteran did not appeal this rating decision; nor was new and material evidence received prior to the expiration of the appeal period or prior to the appellate decision if a timely appeal had been filed. 38 C.F.R. § 3.156 (b). Therefore, the decision became final one year after it was mailed to him.  See 38 U.S.C. § 7105 (c); 38 C.F.R. § 3.104 (a).

In April 2007, the Veteran again sought to reopen the claim for service connection for a psychiatric disorder, which the RO denied in an October 2007 rating decision as there was no new and material evidence.  The Veteran did not submit a notice of disagreement; however, in January 2008, additional evidence in the form of the Veteran's military personnel and service treatment records were added to the claims file and upon review of those records, some of those records were not currently of record and considered by the RO.  If VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence.  38 C.F.R.  3.156 (c) (2017).  As such, the October 2007 rating decision did not become final.  

The RO readjudicated the claim in the July 2008 rating decision.  The RO continued its denial of his claim in the July 2008 rating decision on appeal here and this appeal ensued.  The Board recognizes that the RO reopened the Veteran's claim for service connection in a June 2009 statement of the case; regardless of the RO's reopening however, the Board must still determine de novo whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board must preliminarily decide whether new and material evidence has been presented in a case, before addressing the merits of the claim.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

Accordingly, based on this procedural history, the last final denial regarding the psychiatric claim is the August 1993 rating decision.  Since the August 1993 rating decision is final, the Veteran's current service connection claim for a psychiatric disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017); see Barnett v. Brown, 8 Vet. App. 1 (1995).

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The evidence that was associated with the Veteran's claims file at the time of the final adjudication in August 1993 included service treatment records, private and VA medical records, and service personnel records.  STRs dated in February 1980 STRs showed a suicide attempt requiring hospitalization and the Veteran was diagnosed with an acute schizophrenic episode.  A Medical Board thereafter determined that the Veteran was unfit for duty and he was medically retired.  Despite the evidence of a psychiatric disability however, the RO denied the claim as it found no evidence of a nexus between the Veteran's psychiatric disability and service. 

Evidence received since the last final denial includes additional service treatment and personnel records, additional VA and private medical evidence, and the Veteran's lay statements.  In particular, in a March 2010 VA mental disorders compensation examination, the examiner indicated that although the Veteran's STRs did not mention schizophrenic symptoms, they did seem to however "document a history of chronic depression."  This statement presents a reasonable possibility of substantiating the claim as it suggests that the current psychiatric disability may be related to a history of depression from service.  Accordingly, the above noted evidence received after the last final denial is both new and material and the claim is reopened. 



ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened; the appeal is granted to this extent only.


REMAND

As determined, the psychiatric claim has been reopened.  The Board now finds that a VA examination is needed to assist in resolving this claim.  

Initially, the Board finds the Veteran has a current disability of major depressive disorder, recurrent, mild to moderate, as evidenced by the March 2010 VA compensation examination.

As noted, the Veteran served two periods of ACDUTRA service in June 1979 to August 1979 and January 1980 to July 1980.  

The Veteran was hospitalized in February 1980 during the second period of service for attempted suicide and the STRs indicate that the suicide attempt was precipitated by a series of stress-producing incidents the Veteran experienced, which were triggered by his fiancé and family.  The record further reflects a long history of family problems, physical abuse, and impulse control issues that the Veteran experienced prior to service.  The Veteran was diagnosed with an acute schizophrenic episode, manifested by a pre-service personality disorder.

Moreover, in March 2010 the Veteran was afforded a VA mental disorders examination.  The examiner noted that although treatment records did not mention schizophrenic symptoms, it seemed to document a "long history of chronic depression."  The examiner however did not elaborate on the onset of such depression and whether the Veteran's current psychiatric disability is related to any depression shown in service.  

Because there is evidence of psychiatric treatment in-service and a current psychiatric disorder, the Board finds that an examination is required to address whether any current acquired psychiatric disorder is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA psychiatric examination by an appropriate examiner to determine the etiology of any currently diagnosed psychiatric disorder(s).   The electronic claims file must be reviewed, and the examiner must specify in the examination report that these records have been reviewed. 

After reviewing the evidence of record, the examiner must:

(a) Diagnose all psychiatric disabilities currently shown.  It is noted that a "current" disability is one that has been diagnosed at any time from the date of the Veteran's claim on appeal here to the present.

(b) Clarify the presence of a personality disorder and then provide an opinion whether any pre-existing personality disorder was subject to a superimposed disease or injury in service.

(c) For each currently diagnosed psychiatric disorder, provide an opinion as to whether it had its onset during either of the Veteran's periods of active service or is otherwise related to it.  In doing so, please support your conclusion by citing to particular evidence of record.  

**The examiner's attention is called to the following:

a) The Veteran's in-service February 1980 suicide attempt;

b) The May 1980 Medical Board Proceedings;

c)  The May 1982 VA Psychiatric examination indicating a diagnosis of psychosis, schizophrenic reaction, characterized by psychotic depression;

d) An August 1982 Physical Evaluation Board Proceedings diagnosing a schizophrenic reaction and medically retiring Veteran from the military; 

e) A January 1992 private hospital admission due to a suicide attempt with diagnosis of mixed personality disorder, an Axis I diagnosis was not rendered; 

f) A May 1992 private hospital admission noting suicide attempt with diagnosis of "?adjustment disorder" with depressed mood; 

g) The 2010 VA examination report.  
 
A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for this VA examination, without good cause, may have adverse consequences on his pending claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


